DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wantanabe (EP 285341).  Regarding claims 1, 3 and 5, Wantanabe teaches an occupant restraint belt webbing (“webbing for a belt” – see column 1, lines 1-5) forming an occupant restraint belt to restrain a vehicle occupant (“for a seat belt…” – see column 1, lines 1-5), comprising: a plurality of warp yarns and a plurality of weft yarns (see column 1, lines 13-18) that are woven so as to extend orthogonally to each other (see Figures 1-13), wherein the warp yarns include an infrared light absorption yarn (see column 3, lines 10-12 where the color of each of the yarns can be black, brown or blue which are dark colors that absorb heat (or infrared rays) well, also see column 7, lines 29-30), and a thickness of the infrared light .

Regarding claim 4, Wantanabe further teaches wherein the infrared light absorption yarn (spin-dyed yarn B) is a filament yarn containing an infrared light absorption dye (dyed black) or an infrared light-absorbing pigment and made of polyester or nylon (see column 7, lines 24-26), and among the warp yarns and weft yarns, the yarns other than the infrared light absorption yam are filament yams made of polyester or nylon (see column 7, lines 30-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe (EP 285341).  Regarding claim 2, it is described above what is disclosed by Wantanabe; however, the reference does not distinctly disclose wherein the each yarn of the plurality of warp yarns other than the infrared light absorption yarn is thicker than the infrared light absorption yarn.   The examiner notes that it would have been obvious to make the non-absorbent yarn thicker in order to protect the absorbent yarn and/or to enhance the comfort of the belt.  The examiner notes that various arrangement, colors, patterns are contemplated by the Wantanabe reference to give various aesthetic appearances that could please or be beneficial for the user.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe (EP 285341) in view of Honda (JP 2008-068742).  Regarding claim 6, it is described above what is disclosed by Wantanabe.  The reference teaches in column 1 that the belt described throughout the specification can be used as a seat belt for a vehicle; however, the reference does not go into detail about the various parts of the seatbelt, rather the specification teaches the specifics of the webbing.
Honda, in a similar field of endeavor (seatbelts), teaches a retractor (16 – see Figure 1 and paragraph [0019]) that is configured to wind the seat belt; a buckle that is fixed to a vehicle (18 – see Figure 1 and paragraph [0019]); a tongue (17) that is provided on the seat belt and that engages with the buckle (see Figure 1 and paragraph [0019]); an irradiation unit (201 – light emitting element; see Figure 1 and paragraph [0074]) that is configured to irradiate the seat belt with infrared light (203; see paragraphs [0051]-[0055]); and a light receiving unit (202; see Figure 1 and paragraphs [0030]-[0033], [0074]) that is configured to receive reflected light from the seat belt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636